              Case 2:19-cr-00035-RAJ Document 344 Filed 06/15/21 Page 1 of 1




 1                                                        HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. 2:19-cr-00035-RAJ
 9                                                 )
                     Plaintiff,                    )
10                                                 )   ORDER GRANTING IN PART
                v.                                 )   SIXTH MOTION TO EXTEND
11                                                 )   SELF-SURRENDER DATE
     RHETT IRONS,                                  )
12                                                 )
                     Defendant.                    )
13                                                 )
14
             This Court, having reviewed the Defendant Rhett Irons’s sixth motion to extend
15
     his self-surrender date, and the records and files in this case,
16
            IT IS NOW ORDERED that the motion (Dkt. # 342) is GRANTED IN PART.
17   The date by which Mr. Irons must report to FCI Terminal Island is extended 30 days,
18   from June 25, 2021, to no sooner than July 26, 2021.
19          Absent extraordinary circumstances, there will be no further extensions of
20   Defendant’s self-surrender date.
21
22          DATED this 15th day of June, 2021.

23
24
                                                        A
                                                        The Honorable Richard A. Jones
25
                                                        United States District Judge
26

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER GRANTING IN PART MOTION                                 1601 Fifth Avenue, Suite 700
       TO EXTEND SELF-SURRENDER DATE                                   Seattle, Washington 98101
       (Rhett Irons, No. 2:19-cr-00035-RAJ) - 1                                   (206) 553-1100
